                                                                             Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 1 of 15




                                                                      1   TODD H. MASTER [SBN. 185881]
                                                                          tmaster@hrmrlaw.com
                                                                      2   LISA K. RAUCH [SBN. 148575]
                                                                          lrauch@hrmrlaw.com
                                                                      3   HOWARD ROME MARTIN & RIDLEY LLP
                                                                          1900 O’Farrell Street, Suite 280
                                                                      4   San Mateo, CA 94403
                                                                          Telephone:    (650) 365-7715
                                                                      5   Facsimile:    (650) 364-5297

                                                                      6   Attorneys for Defendants
                                                                          CITY OF DALY CITY, POLICE CHIEF PATRICK HENSLEY,
                                                                      7   OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO,
                                                                          and OFFICER NICHOLAS McCARTHY
                                                                      8

                                                                      9
HOWARD ROME MARTIN & RIDLEY LLP




                                                                                                        UNITED STATES DISTRICT COURT
                                                                     10
                                                                                                 IN THE NORTHERN DISTRICT OF CALIFORNIA
                                                                     11
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12
                                        SAN MATEO, CA 94403




                                                                          DOLORES RAGUDO; FILEMON RAGUDO;                  Case No. 4:18-CV-05602-YGR
                                                                     13   MARY KNOLL RAGUDO-JOHNSON; and
                                                                     14   ROBERT CAISIP                                    ANSWER TO COMPLAINT ON BEHALF
                                                                                                                           OF DEFENDANTS CITY OF DALY CITY,
                                                                     15                  Plaintiffs,                       POLICE CHIEF PATRICK HENSLEY,
                                                                                                                           OFFICER COREY SHOOPMAN, OFFICER
                                                                     16          vs.                                       BRUCE PERDOMO, AND OFFICER
                                                                                                                           NICHOLAS MCCARTHY
                                                                     17   CITY OF DALY CITY; POLICE CHIEF
                                                                          PATRICK HENSLEY; OFFICER COREY
                                                                     18   SHOOPMAN; OFFICER BRUCE PERDOMO;
                                                                          OFFICER NICHOLAS MCCARTHY; and
                                                                     19
                                                                          DOES 1-25,
                                                                     20
                                                                                         Defendants.
                                                                     21

                                                                     22

                                                                     23          COME NOW Defendants CITY OF DALY CITY, POLICE CHIEF PATRICK HENSLEY,
                                                                     24   OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, and OFFICER NICHOLAS
                                                                     25   McCARTHY (collectively, “Answering Defendants”) and in answer to Plaintiffs’ Complaint on
                                                                     26   file herein admit, deny and allege as follows:
                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 1
                                                                             Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 2 of 15




                                                                      1          Answering the allegations contained in the first unnumbered Paragraph of the of the

                                                                      2   Complaint, Answering Defendants admit that, by way of their complaint filed in this action,

                                                                      3   plaintiffs claim damages and allege violations of Constitutional and state law. Answering

                                                                      4   Defendants deny that they violated plaintiffs’ Constitutional or state law rights and generally deny

                                                                      5   the reminder of the allegations set forth in this unnumbered Paragraph.

                                                                      6                                             I.      PARTIES

                                                                      7          1.      Answering the allegations contained in Paragraphs 1, 2, 3 and 4 of the Complaint,

                                                                      8   Answering Defendants allege that they are without sufficient information or belief to enable them

                                                                      9   to answer each and every allegation of these paragraphs and, basing their denials on that ground,
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10   deny the allegations therein.

                                                                     11          2.      Answering Defendants admit the allegations set forth in Paragraph 5 of the
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12   Complaint.
                                        SAN MATEO, CA 94403




                                                                     13          3.      Answering the allegations contained in Paragraph 6 of the Complaint, Answering

                                                                     14   Defendants admit that Police Chief Patrick Hensley was acting in the course and scope of his

                                                                     15   employment with the City of Daly City Police Department at the time of the incident giving rise to

                                                                     16   this litigation following his appointment as Chief of Police on or about January 9, 2018. Answering

                                                                     17   Defendants deny the reminder of the allegations set forth in this Paragraph.

                                                                     18          4.      Answering the allegations contained in Paragraph 7 of the Complaint, Answering
                                                                     19   Defendants admit that Officer Corey Shoopman (“Shoopman”) was employed with the City of

                                                                     20   Daly City Police Department and was acting in the course and scope of his employment with the

                                                                     21   City of Daly City Police Department at the time of the incident giving rise to this litigation.
                                                                     22   Answering Defendants deny the reminder of the allegations set forth in this Paragraph.
                                                                     23          5.      Answering the allegations contained in Paragraph 8 of the Complaint, Answering
                                                                     24   Defendants admit that Officer Bruce Perdomo (“Perdomo”) was employed with the City of Daly
                                                                     25   City Police Department and was acting in the course and scope of his employment with the City of
                                                                     26

                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 2
                                                                             Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 3 of 15




                                                                      1   Daly City Police Department at the time of the incident giving rise to this litigation. Answering

                                                                      2   Defendants deny the reminder of the allegations set forth in this Paragraph.

                                                                      3          6.      Answering the allegations contained in Paragraph 9 of the Complaint, Answering

                                                                      4   Defendants admit that Officer Nicholas McCarthy (“McCarthy”) was employed with the City of

                                                                      5   Daly City Police Department and was acting in the course and scope of his employment with the

                                                                      6   City of Daly City Police Department at the time of the incident giving rise to this litigation.

                                                                      7   Answering Defendants deny the reminder of the allegations set forth in this Paragraph.

                                                                      8          7.      Answering the allegations contained in Paragraph 10 of the Complaint, Answering

                                                                      9   Defendants allege that they are without sufficient information or belief to enable them to answer
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10   the allegations of this paragraph and, basing their denial on that ground, deny the allegations

                                                                     11   therein.
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12          8.      Answering Defendants admit that they were acting within the course and scope of
                                        SAN MATEO, CA 94403




                                                                     13   their employment with the City of Daly City Police Department at the time of the incident giving

                                                                     14   rise to this litigation and otherwise deny the allegations set forth in Paragraph 11 of the Complaint.

                                                                     15                                 II.       JURISDICTION AND VENUE

                                                                     16          9.      Answering Defendants admit the allegations set forth in Paragraphs 12 and 13 of the

                                                                     17   Complaint.

                                                                     18                                    III.    STATEMENT OF FACTS
                                                                     19          10.     Answering the allegations contained in Paragraphs 14 of the Complaint, Answering

                                                                     20   Defendants admit that on January 16, 2018 at approximately 11:21 p.m. and at approximately

                                                                     21   11:25 p.m., 911 calls were received requesting police assistance at the residence located at 964
                                                                     22   Brunswick Street in Daly City, California. Answering Defendants allege that they are without
                                                                     23   sufficient information or belief to enable them to answer each and every other allegation of this
                                                                     24   paragraph and, basing their denial on that ground, deny the allegations therein.
                                                                     25          11.     Answering the allegations contained in Paragraph 15 of the Complaint, Answering
                                                                     26   Defendants admit that on January 16, 2018 at approximately 11:26 p.m., Shoopman, McCarthy and
                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 3
                                                                             Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 4 of 15




                                                                      1   Perdomo responded to the residence located at 964 Brunswick Street in Daly City, California.

                                                                      2   Answering Defendants deny the reminder of the allegations set forth in this Paragraph.

                                                                      3          12.     Answering Defendants deny the allegations set forth in Paragraphs 16, 17, 18, 19

                                                                      4   and 20 of the Complaint.

                                                                      5          13.      Answering the allegations contained in Paragraph 21 of the Complaint, Answering

                                                                      6   Defendants admit that CPR was initially administered by an officer of the Daly City Police

                                                                      7   Department and followed immediately by paramedics who took over lifesaving efforts. Decedent

                                                                      8   Warren Ragudo was transported by ambulance to Seton Hospital where he was pronounced

                                                                      9   deceased at 12:22 a.m. on January 17, 2018. Answering Defendants deny each and every other
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10   allegation set forth in this Paragraph.

                                                                     11          14.      Answering Defendants deny the allegations set forth in Paragraph 22 of the
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12   Complaint.
                                        SAN MATEO, CA 94403




                                                                     13          15.     Answering the allegations contained in Paragraph 23 of the Complaint, Answering

                                                                     14   Defendants admit that decedent Warren Ragudo was familiar to the City of Daly City Police

                                                                     15   Department and known to use methamphetamine and other controlled substances. Answering

                                                                     16   Defendants admit that decedent Warren Ragudo had been placed on holds under Welfare &

                                                                     17   Institutions Code § 5150 for being a danger to others and for being a danger to himself. Answering

                                                                     18   Defendants deny the reminder of the allegations set forth in this Paragraph.
                                                                     19          16.      Answering the allegations contained in Paragraph 24 of the Complaint, Answering

                                                                     20   Defendants allege that they are without sufficient information or belief to enable them to answer

                                                                     21   the allegations of this paragraph and, basing their denial on that ground, deny the allegations
                                                                     22   therein.
                                                                     23          17.     Answering Defendants deny the allegations set forth in Paragraphs 25 and 26 of the
                                                                     24   Complaint.
                                                                     25          18.     Answering the allegations contained in Paragraph 27 of the Complaint, Answering
                                                                     26   Defendants allege that they are without sufficient information or belief to enable them to answer
                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 4
                                                                             Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 5 of 15




                                                                      1   the allegations of this paragraph and, basing their denial on that ground, deny the allegations

                                                                      2   therein.

                                                                      3             19.    Answering the allegations contained in Paragraph 28 of the Complaint, Answering

                                                                      4   Defendants allege that they are without sufficient information or belief to enable them to answer

                                                                      5   the allegations of this paragraph and, basing their denial on that ground, deny the allegations

                                                                      6   therein.

                                                                      7                                        IV. CAUSES OF ACTION

                                                                      8                                         FIRST CLAIM
                                                                             (Violation of Decedent’s Fourteenth Amendment Rights 42 U.S.C. §1983 (Due Process)
                                                                      9                       Excessive Force and Monell) - As to All Defendants)
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10
                                                                                    20.    Answering Paragraph 29 of the Complaint, Answering Defendants re-allege and
                                                                     11
                                  1900 O’FARRELL STREET, SUITE 280




                                                                          incorporate by reference herein their answers to Paragraphs 1 through 28 as though fully set forth
                                       TELEPHONE (650) 365-7715




                                                                     12
                                        SAN MATEO, CA 94403




                                                                          herein.
                                                                     13
                                                                                    21.    Answering the allegations contained in Paragraph 30 of the Complaint, Answering
                                                                     14
                                                                          Defendants allege that they are without sufficient information or belief to enable them to answer
                                                                     15
                                                                          the allegations of this paragraph and, basing their denial on that ground, deny the allegations
                                                                     16
                                                                          therein.
                                                                     17
                                                                                    22.    Answering Defendants deny the allegations set forth in Paragraphs 31, 32, 33 and
                                                                     18
                                                                          34 of the Complaint.
                                                                     19
                                                                                                                    SECOND CLAIM
                                                                     20              (Violation of Decedent’s Fourth Amendment Rights 42 U.S.C. §1983 (Due Process) As
                                                                                                        to all Defendant Officers and Does 1-20)
                                                                     21
                                                                                    23.    Answering Paragraph 35 of the Complaint, Answering Defendants re-allege and
                                                                     22
                                                                          incorporate by reference herein their answers to Paragraphs 1 through 34 as though fully set forth
                                                                     23
                                                                          herein.
                                                                     24
                                                                                    24.    Answering the allegations contained in Paragraph 36 of the Complaint, Answering
                                                                     25
                                                                          Defendants allege that they are without sufficient information or belief to enable them to answer
                                                                     26

                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 5
                                                                             Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 6 of 15




                                                                      1   the allegations of this paragraph and, basing their denial on that ground, deny the allegations

                                                                      2   therein.

                                                                      3             25.    Answering Defendants deny the allegations set forth in Paragraphs 37, 38 and 39 of

                                                                      4   the Complaint.

                                                                      5                                          THIRD CLAIM
                                                                          (Violation of Plaintiffs’ Fourth Amendment Rights 42 U.S.C. §1983 (Familial Relations) As to
                                                                      6                                all Defendant Officers and Does 1-20)
                                                                      7             26.    Answering Paragraph 40 of the Complaint, Answering Defendants re-allege and
                                                                      8   incorporate by reference herein their answers to Paragraphs 1 through 39 as though fully set forth
                                                                      9   herein.
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10             27.    Answering the allegations contained in Paragraph 41 of the Complaint, Answering
                                                                     11   Defendants allege that they are without sufficient information or belief to enable them to answer
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12
                                        SAN MATEO, CA 94403




                                                                          the allegations of this paragraph and, basing their denial on that ground, deny the allegations
                                                                     13   therein.
                                                                     14             28.    Answering the allegations contained in Paragraph 42 of the Complaint, Answering
                                                                     15   Defendants allege that they are without sufficient information or belief to enable them to answer
                                                                     16   the allegations of this paragraph and, basing their denial on that ground, deny the allegations
                                                                     17   therein.
                                                                     18
                                                                                    29.    Answering Defendants deny the allegations set forth in Paragraphs 43, 44 and 45 of
                                                                     19
                                                                          the Complaint.
                                                                     20
                                                                                                               FOURTH CLAIM
                                                                     21       (Violation of 42 U.S.C. §12132 (ADA Discrimination) - As to Defendant DALY CITY)

                                                                     22             30.    Answering Paragraph 46 of the Complaint, Answering Defendants re-allege and

                                                                     23   incorporate by reference herein their answers to Paragraphs 1 through 45 as though fully set forth

                                                                     24   herein.

                                                                     25             31.    Answering the allegations contained in Paragraph 47 of the Complaint, Answering

                                                                     26   Defendants allege that they are without sufficient information or belief to enable them to answer

                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 6
                                                                             Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 7 of 15




                                                                      1   the allegations of this paragraph and, basing their denial on that ground, deny the allegations

                                                                      2   therein.

                                                                      3             32.    Answering Defendants deny the allegations set forth in Paragraphs 48, 49, 50 and

                                                                      4   51 of the Complaint.

                                                                      5                                     FIFTH CAUSE OF ACTION
                                                                                                 (Wrongful Death – Negligence – As to All Defendants)
                                                                      6
                                                                                    33.    Answering Paragraph 52 of the Complaint, Answering Defendants re-allege and
                                                                      7
                                                                          incorporate by reference herein their answers to Paragraphs 1 through 51 as though fully set forth
                                                                      8
                                                                          herein.
                                                                      9
HOWARD ROME MARTIN & RIDLEY LLP




                                                                                    34.    Answering the allegations contained in Paragraph 53 of the Complaint, Answering
                                                                     10
                                                                          Defendants allege that they are without sufficient information or belief to enable them to answer
                                                                     11
                                  1900 O’FARRELL STREET, SUITE 280




                                                                          the allegations of this paragraph and, basing their denial on that ground, deny the allegations
                                       TELEPHONE (650) 365-7715




                                                                     12
                                        SAN MATEO, CA 94403




                                                                          therein.
                                                                     13
                                                                                    35.    Answering Defendants deny the allegations set forth in Paragraphs 54, 55, and 56 of
                                                                     14
                                                                          the Complaint.
                                                                     15
                                                                                    36.    Answering the allegations contained in Paragraph 57 of the Complaint, Answering
                                                                     16
                                                                          Defendants allege that they are without sufficient information or belief to enable them to answer
                                                                     17
                                                                          the allegations of this paragraph and, basing their denial on that ground, deny the allegations
                                                                     18
                                                                          therein.
                                                                     19
                                                                                                          SIXTH CAUSE OF ACTION
                                                                     20
                                                                                (Assault and Battery – As to All Defendant Officers, DALY CITY and DOES 1-20)
                                                                     21
                                                                                    37.    Answering Paragraph 58 of the Complaint, Answering Defendants re-allege and
                                                                     22
                                                                          incorporate by reference herein their answers to Paragraphs 1 through 57 as though fully set forth
                                                                     23
                                                                          herein.
                                                                     24
                                                                                    38.    Answering the allegations contained in Paragraph 59 of the Complaint, Answering
                                                                     25
                                                                          Defendants allege that they are without sufficient information or belief to enable them to answer
                                                                     26

                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 7
                                                                             Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 8 of 15




                                                                      1   the allegations of this paragraph and, basing their denial on that ground, deny the allegations

                                                                      2   therein.

                                                                      3             39.    Answering Defendants deny the allegations set forth in Paragraphs 60, 61 and 62 of

                                                                      4   the Complaint.

                                                                      5                         SEVENTH CAUSE OF ACTION
                                                                          (BANE ACT VIOLATION – As to All Defendant Officers, DALY CITY and DOES 1-20)
                                                                      6
                                                                                    40.    Answering Paragraph 63 of the Complaint, Answering Defendants re-allege and
                                                                      7
                                                                          incorporate by reference herein their answers to Paragraphs 1 through 62 as though fully set forth
                                                                      8
                                                                          herein.
                                                                      9
HOWARD ROME MARTIN & RIDLEY LLP




                                                                                    41.    Answering the allegations contained in Paragraph 64 of the Complaint, Answering
                                                                     10
                                                                          Defendants allege that they are without sufficient information or belief to enable them to answer
                                                                     11
                                  1900 O’FARRELL STREET, SUITE 280




                                                                          the allegations of this paragraph and, basing their denial on that ground, deny the allegations
                                       TELEPHONE (650) 365-7715




                                                                     12
                                        SAN MATEO, CA 94403




                                                                          therein.
                                                                     13
                                                                                    42.    Answering Defendants deny the allegations set forth in Paragraphs 65, 66, 67, 68,
                                                                     14
                                                                          69, 70 and 71 of the Complaint.
                                                                     15
                                                                                                            EIGHTH CAUSE OF ACTION
                                                                     16                              (Intentional Infliction of Emotional Distress –
                                                                     17                       As to All Defendant Officers, DALY CITY and DOES 1-20)

                                                                     18             43.    Answering Paragraph 72 of the Complaint, Answering Defendants re-allege and

                                                                     19   incorporate by reference herein their answers to Paragraphs 1 through 71 as though fully set forth

                                                                     20   herein.

                                                                     21             44.    Answering the allegations contained in Paragraph 73 of the Complaint, Answering

                                                                     22   Defendants allege that they are without sufficient information or belief to enable them to answer

                                                                     23   the allegations of this paragraph and, basing their denial on that ground, deny the allegations

                                                                     24   therein.

                                                                     25             45.    Answering Defendants deny the allegations set forth in Paragraphs 74, 75, 76, 77,

                                                                     26   78, 79 and 80 of the Complaint.

                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 8
                                                                             Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 9 of 15




                                                                      1                                       NINTH CAUSE OF ACTION
                                                                                                        (Negligent Infliction of Emotion Distress –
                                                                      2                       as to All Defendant Officers, DALY CITY and DOES 1-20)
                                                                      3             46.    Answering Paragraph 81 of the Complaint, Answering Defendants re-allege and
                                                                      4   incorporate by reference herein their answers to Paragraphs 1 through 80 as though fully set forth
                                                                      5   herein.
                                                                      6             47.    Answering the allegations contained in Paragraph 82 of the Complaint, Answering
                                                                      7   Defendants allege that they are without sufficient information or belief to enable them to answer
                                                                      8   the allegations of this paragraph and, basing their denial on that ground, deny the allegations
                                                                      9   therein.
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10             48.    Answering Defendants deny the allegations set forth in Paragraphs 83, 84, 85 and
                                                                     11   86 of the Complaint.
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12
                                        SAN MATEO, CA 94403




                                                                     13                                    FIRST AFFIRMATIVE DEFENSE
                                                                     14             These Answering Defendants allege that the Complaint fails to state a cause of action
                                                                     15   against these Answering Defendants.
                                                                     16                                 SECOND AFFIRMATIVE DEFENSE
                                                                     17             These Answering Defendants deny any wrongdoing, negligence or liability on their part
                                                                     18
                                                                          but, should it be determined that these Defendants are liable to Plaintiffs, then these Defendants
                                                                     19
                                                                          allege that Plaintiffs and Decedent were also legally at fault, and possibly others as well, and thus
                                                                     20
                                                                          any recovery that might otherwise be rendered against these Defendants must be reduced by that
                                                                     21
                                                                          percentage which reflects the comparative fault of others.
                                                                     22
                                                                                                         THIRD AFFIRMATIVE DEFENSE
                                                                     23
                                                                                    These Answering Defendants allege that Plaintiffs and Decedent acted with full knowledge
                                                                     24
                                                                          of all the facts and circumstances surrounding their injuries and that said matters of which
                                                                     25
                                                                          Plaintiffs and decedent assumed the risk proximately contributed to and proximately caused their
                                                                     26
                                                                          injuries, if any.
                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 9
                                                                            Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 10 of 15




                                                                      1                                FOURTH AFFIRMATIVE DEFENSE

                                                                      2          These Answering Defendants allege their acts were necessary and privileged.

                                                                      3                                    FIFTH AFFIRMATIVE DEFENSE

                                                                      4          These Answering Defendants allege those at all times relevant herein, Defendants acted

                                                                      5   without malice and with reasonable suspicion and/or probable cause.

                                                                      6                                    SIXTH AFFIRMATIVE DEFENSE

                                                                      7          These Answering Defendants allege that each of the acts alleged to have been committed by

                                                                      8   Defendant CITY OF DALY CITY Police Officers were committed in good faith and in the

                                                                      9   exercise of a good faith belief that said acts were proper and lawful and within their legal
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10   responsibility and discretion.

                                                                     11                                SEVENTH AFFIRMATIVE DEFENSE
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12          These Answering Defendants allege that the acts complained of occurred within the scope
                                        SAN MATEO, CA 94403




                                                                     13   of Defendants’ official duties and Defendants had no knowledge that said acts neither were illegal

                                                                     14   and/or unconstitutional, nor were said acts clearly violative of the Plaintiffs’ and Decedent’s rights

                                                                     15   at the time they were committed.

                                                                     16                                EIGHTH AFFIRMATIVE DEFENSE

                                                                     17          These Answering Defendants allege that Plaintiffs and Decedent were guilty of willful and

                                                                     18   gross carelessness, misconduct and negligence in and about the matters set forth in the Complaint,
                                                                     19   and that said willful and gross behavior proximately caused and contributed to the happening of the

                                                                     20   incident and to the injuries, loss and damages complained of, and Plaintiffs’ and Decedent’s willful

                                                                     21   and gross behavior either bars or reduces any potential recovery.
                                                                     22                                    NINTH AFFIRMATIVE DEFENSE
                                                                     23          These Answering Defendants allege that Plaintiffs and Decedent, by his own conduct,
                                                                     24   induced and intentionally caused and brought about the conduct of which Plaintiffs complain, and
                                                                     25   the injuries, loss and damages complained of, and Plaintiffs’ and Decedent’s intentional conduct
                                                                     26   either bars or reduces any potential recovery.
                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 10
                                                                                Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 11 of 15




                                                                      1                                 TENTH AFFIRMATIVE DEFENSE

                                                                      2            These Answering Defendants allege that Plaintiffs and Decedent consented to the acts

                                                                      3   complained of in the Complaint and that said consent was both express and implied.

                                                                      4                               ELEVENTH AFFIRMATIVE DEFENSE

                                                                      5            These Answering Defendants allege that Decedent herein was under a duty pursuant to

                                                                      6   Penal Code §§ 69 and 148 to refrain from willfully resisting, delaying or obstructing a police

                                                                      7   officer; that Decedent breached this duty even though he knew, or with the exercise of reasonable

                                                                      8   care should have known, that he was resisting, delaying or obstructing a police officer; and that as

                                                                      9   a direct and proximate result of the Decedent’s breach of this duty, Plaintiffs are barred from
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10   recovering any loss or damage they may have incurred, if any.

                                                                     11                               TWELFTH AFFIRMATIVE DEFENSE
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12            These Answering Defendants allege that Decedent herein as under a duty pursuant to Penal
                                        SAN MATEO, CA 94403




                                                                     13   Code § 834a to refrain from using force or any weapon to resist his detention; that Decedent

                                                                     14   breached this duty even though he knew or with the exercise of reasonable care should have known

                                                                     15   that he was being detained by police officers; that as a direct and proximate result of the

                                                                     16   Decedent’s breach of this duty, Plaintiffs are barred from recovering any loss or damage they may

                                                                     17   have incurred, if any.

                                                                     18                              THIRTEENTH AFFIRMATIVE DEFENSE
                                                                     19            These Answering Defendants allege that Defendant CITY OF DALY CITY Police Officers

                                                                     20   acted with such force as was necessary in the protection of their own body and person.

                                                                     21                             FOURTEENTH AFFIRMATIVE DEFENSE
                                                                     22            These Answering Defendants allege that only such force as was necessary and authorized
                                                                     23   by Penal Code §§ 835, 835a, 839 and 843 was used in effecting the detention of Decedent.
                                                                     24   ///
                                                                     25   ///
                                                                     26   ///
                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 11
                                                                                Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 12 of 15




                                                                      1                               FIFTEENTH AFFIRMATIVE DEFENSE

                                                                      2            These Answering Defendants allege that no more force was used on the Decedent’s person

                                                                      3   than as necessary to overcome his resistance, prevent escape, prevent injury to the officers and

                                                                      4   others, effectuate an arrest, and/or to facilitate and safeguard a valid police investigation.

                                                                      5                               SIXTEENTH AFFIRMATIVE DEFENSE

                                                                      6            These Answering Defendants allege that Plaintiffs’ causes of action are barred by virtue of

                                                                      7   California Penal Code §§ 148(a)(1), 245, 422, 664, 834, 834a, 835, 835a, 836, and 836.5.

                                                                      8                             SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                      9            These Answering Defendants allege that each and every cause of action alleged in the
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10   Complaint is barred by qualified immunity.

                                                                     11                              EIGHTEENTH AFFIRMATIVE DEFENSE
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12            These Answering Defendants allege that this Complaint is barred by the relevant portions
                                        SAN MATEO, CA 94403




                                                                     13   of the California Government Code, including, but not limited to, §§ 815, 815.2, 818, 818.2, 818.8,

                                                                     14   820, 820.2, 820.4, 820.6, 820.8, 821, 821.6, 821.8, 822.2, 845.6, and 845.8(b)(3).

                                                                     15                              NINETEENTH AFFIRMATIVE DEFENSE

                                                                     16            These Answering Defendants contend that Plaintiffs’ causes of action are barred by virtue

                                                                     17   of the doctrines of unclean hands, estoppel and laches.

                                                                     18                               TWENTIETH AFFIRMATIVE DEFENSE

                                                                     19             These Answering Defendants allege that Plaintiffs have failed to mitigate the alleged

                                                                     20   damages, if any, which they claim to have sustained, and their recovery, if any, should be barred or

                                                                     21   diminished accordingly.

                                                                     22                             TWENTY-FIRST AFFIRMATIVE DEFENSE

                                                                     23              These Answering Defendants allege that that Plaintiffs’ causes of action are barred by

                                                                     24   virtue of Plaintiffs’ failure to comply with Government Code §§900 et seq. and particularly,

                                                                     25   Government Code §§ 905, 910, 911.2, 911.4, 945.6, and 946.6.

                                                                     26   ///

                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 12
                                                                            Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 13 of 15




                                                                      1                          TWENTY-SECOND AFFIRMATIVE DEFENSE

                                                                      2          These Answering Defendants allege that each and every cause of action is barred by virtue

                                                                      3   of Plaintiffs’ failure to comply with the requirements of Code of Civil Procedure §§ 335, et seq.,

                                                                      4   including, but not limited to §§ 335.1, 340 and 342.

                                                                      5                               TWENTY-THIRD AFFIRMATIVE DEFENSE

                                                                      6          Should Plaintiffs recover damages against any defendant or defendants, said defendant or

                                                                      7   defendants are entitled to have the amount abated, reduced, or eliminated to the extent that

                                                                      8   Plaintiffs’ or Decedent’s negligence caused or contributed to the damages, if any.

                                                                      9                          TWENTY-FOURTH AFFIRMATIVE DEFENSE
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10          Decedent was not a qualified individual with disabilities as defined by Federal and State

                                                                     11   law.
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12                            TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                        SAN MATEO, CA 94403




                                                                     13          With respect to any claims or causes of action under state law, the Complaint and Plaintiffs’

                                                                     14   damages are limited to the damages submitted in the underlying claim. Plaintiffs may not recover

                                                                     15   damages in this matter that were not claimed in the underlying claim and any such damages

                                                                     16   omitted from the underlying claim are excluded from this action.

                                                                     17                            TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                                                     18          These Answering Defendants allege that at the time of the detention of the Plaintiffs’

                                                                     19   Decedent, defendants were peace officers acting within the course and scope of their authority and

                                                                     20   that reasonable cause existed to detain Decedent pursuant to Welfare & Institutions Code §5150.

                                                                     21                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                                                     22          These Answering Defendants allege that Plaintiff Mary Knoll Ragudo-Johnson and Plaintiff

                                                                     23   Roberto Caisip lack standing to sue or otherwise pursue any claims or causes of action, including

                                                                     24   but not limited to, such with respect to: 42 U.S.C. § 1983 or 42 U.S.C. § 12132; any Constitutional

                                                                     25   violation; any ADA discrimination; assault and battery; any Bane Act violation; or any claims or

                                                                     26   causes of action for wrongful death, whether under Federal or State law.
                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 13
                                                                            Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 14 of 15




                                                                      1                            TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                                                                      2          These Answering Defendants allege that any claim for punitive or exemplary damages is

                                                                      3   limited by the United States Constitution including the First, Fifth, Eighth and Fourteenth

                                                                      4   Amendments, and by the California Constitution, including Article I, and that, therefore, Civil

                                                                      5   Code Section 3294 must be limited, if applied at all in this action.

                                                                      6                            TWENTY-NINTH AFFIRMATIVE DEFENSE

                                                                      7          These Answering Defendants contend that Plaintiffs’ action is frivolous, unreasonable and

                                                                      8   without foundation and Defendants are therefore entitled to attorneys’ fees and costs pursuant to 42

                                                                      9   U.S.C. § 1988 and Code of Civil Procedure §§ 1021.7 and 1038.
HOWARD ROME MARTIN & RIDLEY LLP




                                                                     10          WHEREFORE, these Answering Defendants pray that Plaintiffs take nothing by their

                                                                     11   Complaint, for costs of suit herein, and for such other and further relief as to the Court may deem
                                  1900 O’FARRELL STREET, SUITE 280




                                                                          reasonable and proper.
                                       TELEPHONE (650) 365-7715




                                                                     12
                                        SAN MATEO, CA 94403




                                                                     13

                                                                     14   Date: December 28, 2018                       HOWARD ROME MARTIN & RIDLEY LLP

                                                                     15

                                                                     16                                                 By: /s/ Lisa K. Rauch
                                                                                                                                Todd H. Master
                                                                     17                                                         Lisa K. Rauch
                                                                                                                                Attorneys for Defendants
                                                                     18                                                         CITY OF DALY CITY, POLICE CHIEF
                                                                                                                                PATRICK HENSLEY, OFFICER COREY
                                                                     19                                                         SHOOPMAN, OFFICER BRUCE
                                                                                                                                PERDOMO, and OFFICER NICHOLAS
                                                                     20                                                         McCARTHY

                                                                     21

                                                                     22                       NOTICE OF INTENT TO SEEK ATTORNEYS' FEES

                                                                     23   TO PLAINTIFFS AND TO THEIR ATTORNEYS OF RECORD:

                                                                     24          PLEASE TAKE NOTICE that Defendants contend that Plaintiffs’ Complaint was not filed

                                                                     25   nor maintained in good faith or with reasonable cause and that these Defendants are entitled to and

                                                                     26

                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 14
                                                                            Case 4:18-cv-05602-YGR Document 13 Filed 12/28/18 Page 15 of 15




                                                                      1   intend to seek reasonable attorneys’ fees from the Plaintiffs and from Plaintiffs’ attorneys of

                                                                      2   record, pursuant to Title 42 U.S.C. § 1988 and Code of Civil Procedure §§ 1021.7 and 1038.

                                                                      3
                                                                          Date: December 28, 2018                       HOWARD ROME MARTIN & RIDLEY LLP
                                                                      4

                                                                      5
                                                                                                                        By: /s/ Lisa K. Rauch
                                                                      6                                                         Todd H. Master
                                                                                                                                Lisa K. Rauch
                                                                      7                                                         Attorneys for Defendants
                                                                                                                                CITY OF DALY CITY, POLICE CHIEF
                                                                      8                                                         PATRICK HENSLEY, OFFICER COREY
                                                                                                                                SHOOPMAN, OFFICER BRUCE
                                                                      9                                                         PERDOMO, and OFFICER NICHOLAS
HOWARD ROME MARTIN & RIDLEY LLP




                                                                                                                                McCARTHY
                                                                     10

                                                                     11
                                  1900 O’FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                     12                                           JURY DEMAND
                                        SAN MATEO, CA 94403




                                                                     13          These Answering Defendants hereby demand a trial by jury in this action.
                                                                     14

                                                                     15   Date: December 28, 2018
                                                                     16                                                 HOWARD ROME MARTIN & RIDLEY LLP
                                                                     17
                                                                                                                        By: /s/ Lisa K. Rauch
                                                                     18
                                                                                                                                Todd H. Master
                                                                     19                                                         Lisa K. Rauch
                                                                                                                                Attorneys for Defendants
                                                                     20                                                         CITY OF DALY CITY, POLICE CHIEF
                                                                                                                                PATRICK HENSLEY, OFFICER COREY
                                                                     21                                                         SHOOPMAN, OFFICER BRUCE
                                                                                                                                PERDOMO, and OFFICER NICHOLAS
                                                                     22                                                         McCARTHY

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                          ________________
                                                                          ANSWER TO COMPLAINT ON BEHALF OF DEFENDANTS CITY OF DALY CITY, POLICE CHIEF PATRICK
                                                                          HENSLEY, OFFICER COREY SHOOPMAN, OFFICER BRUCE PERDOMO, AND OFFICER NICHOLAS
                                                                          MCCARTHY; Case No. 4:18-CV-05602-YGR 15
